DETAILED ACTION

	Claims 1 – 3, 5 – 9, 11 – 15, and 17 - 18, which are currently pending, are fully considered below.
	Claims 1, 7, and 13 are amended.
	No claims are added.
	Claims 4, 10, and 16 were previously cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 9, 11 – 15, and 17 - 18 have been considered but are not persuasive. Applicant argues newly amended claim limitations.
Applicant argues that the cited art does not disclose the newly added claim limitation “wherein the clustering comprises using a first distance function between a first data point of the plurality of data points and a second point of the plurality of data points and using a second distance function between the first data point of the plurality of data points and a predefined anchor data point in the subset” (remarks pages 7 - 11).
Examiner disagrees. There are two issues here, the distance between two data points to form a cluster, and the distance between a data point and an anchor or origin. 
Accordingly, this Office Action is made Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 9, 12 – 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lynne Marie Evans (20050182764) in view of Peter Ramm et al. (U.S. Patent Publication 20010028510).

receiving a plurality of data points to be clustered and a plurality of anchor data points (see paragraphs [0076], [0077], and Fig. 10, where anchor points are identified as well as other data points to be clustered); and
clustering the plurality of data points and at least a subset of the plurality of anchor data points (see paragraphs [0076], [0077], and Fig. 10, where anchor points are identified as well as other data points to be clustered);
wherein the clustering comprises using a first distance function between a first data point of the plurality of data points and a second point of the plurality of data points and using a second distance function between the first data point of the plurality of data points and a predefined point (see paragraphs [0067] and [0070], where “similarity” is analogous to distance with respect to clustering between points, also see paragraph [0041], where each cluster is made out of points, where each point has a different weight based on concept terms, frequencies, structural weight, corpus weight, also see paragraphs [0005] and [0006], where clustering uses a distance function between a first data point and a common origin).
Evans does not explicitly disclose predefined anchor data points.
However, Ramm teaches:
predefined anchor data points in a data space (see paragraph [0190], where anchor points may be predefined).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Evans (1st reference) with the teaching of Ramm (2nd reference) by modifying Evans such that the anchor points of Evans include the predefined anchor points of Ramm. The motivation for providing Ramm, Paragraph [0190]).

With respect to claims 2, 8, and 14, Evans teaches:
determining for each data point of the plurality of points of data, a nearest neighbor among the plurality of predefined anchor data points (see paragraphs [0011], [0049], and Fig. 3, where neighborhood relationships are identified with various themes using an anchor); and
determining the subset of the predefined anchor data points, wherein each predefined anchor data point in the subset of the predefined anchor data points has at least one data point that is closest to the predefined anchor data point (see paragraph [0010], where the closest neighboring clusters are identified).

With respect to claims 3, 9, and 15, Evans teaches:
each nearest neighbor is determined based on a first distance function defined between the data points (see paragraph [0074], where neighboring clusters are determined based on similarities).

	With respect to claims 6, 12, and 18, Evans teaches:
defining a semantic, description, or theme for each cluster using at least one predefined anchor data point in the cluster (see paragraphs [0011], [0049], and Fig. 3, where neighborhood relationships are identified with various themes using an anchor).

Allowable Subject Matter
Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 27, 2022